        Case 4:19-cv-01642 Document 1 Filed on 05/06/19 in TXSD Page 1 of 7



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 SHELLY R. IVY a/k/a SHELLY R.
 HARVEY,                                                    CIVIL COMPLAINT

              Plaintiff,
                                                         CASE NO. 4:19-cv-01642
 v.

 NAVIENT SOLUTIONS, LLC,                               DEMAND FOR JURY TRIAL

              Defendant.


                                          COMPLAINT

         NOW comes SHELLY R. IVY a/k/a SHELLY R. HARVEY (“Plaintiff”), by and through

her attorneys, Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of

NAVIENT SOLUTIONS, LLC (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                 1
      Case 4:19-cv-01642 Document 1 Filed on 05/06/19 in TXSD Page 2 of 7



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                              PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Austin County, Texas, which

is located within the Southern District of Texas.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is the largest servicer of student loans in the United States with its principal

place of business located at 123 Justison Street, Wilmington, Delaware. Defendant is engaged in

the business of collecting or attempting to collect, directly or indirectly, student loans owed or due

or asserted to be owed or due to others using the mail and telephone across the country, including

in Texas.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

   9. The instant action arises out of Defendant’s attempts to collect upon student loans (“subject

debt”) purportedly owed by an individual unknown to Plaintiff.

   10. Around the spring of 2018, Plaintiff began receiving calls to her cellular phone, (979)

XXX-3951, from Defendant.




                                                    2
       Case 4:19-cv-01642 Document 1 Filed on 05/06/19 in TXSD Page 3 of 7



   11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -3951. Plaintiff was financially responsible for the cellular

phone and its services.

   12. Defendant has primarily used the phone number (317) 806-0580 when placing collection

calls to Plaintiff’s cellular phone, but upon belief, Defendant has used other numbers as well.

   13. Upon information and belief, the above-referenced phone number ending in -0580 is

regularly utilized by Defendant during its debt collection activity.

   14. During answered calls, Plaintiff has been subjected to a “click” and noticeable pause,

causing Plaintiff to say “hello” several times, before being connected to a live representative.

   15. Plaintiff has never had any business relationship with Defendant nor has she ever given it

permission to call her cellular phone, so Plaintiff was confused as to why Defendant was contacting

her.

   16. Upon speaking with Defendant, Plaintiff is informed that Defendant is seeking to speak

with “Lachicka Harvey,” whom is unknown to Plaintiff.

   17. Accordingly, Plaintiff informed Defendant that it was calling the wrong party and

demanded that Defendant cease contacting her.

   18. Despite Plaintiff’s demands and the information provided to Defendant, Plaintiff has still

received systematic phone calls from Defendant.

   19. Despite Defendant lacking permission to call Plaintiff’s cellular phone, as well as being

told on multiple occasions that it was contacting the wrong party and to stop calling, Defendant

still placed not less than 100 phone calls to Plaintiff’s cellular phone.

   20. Defendant’s harassing collection campaign caused Plaintiff to change her cellular phone

number and incur costs associated with this change.



                                                  3
      Case 4:19-cv-01642 Document 1 Filed on 05/06/19 in TXSD Page 4 of 7



   21. Moreover, Defendant has also attempted to collect from Plaintiff via e-mail on numerous

occasions.

   22. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   24. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls intended

for another individual, emotional distress, increased risk of personal injury resulting from the

distraction caused by the never-ending calls, increased usage of her telephone services, loss of

cellular phone capacity, diminished cellular phone functionality, decreased battery life on her

cellular phone, and diminished space for data storage on her cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   27. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The “click” and noticeable pause that Plaintiff experienced upon

answering Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before

she was connected with a live representative, is instructive that an ATDS was being utilized to

generate the phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded



                                                 4
      Case 4:19-cv-01642 Document 1 Filed on 05/06/19 in TXSD Page 5 of 7



that the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature

and frequency of Defendant’s contacts establishes the involvement of an ATDS.

   28. Defendant violated the TCPA by placing at least 100 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting her.

   29. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   30. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, SHELLY R. IVY a/k/a SHELLY R. HARVEY, respectfully requests

that this Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   31. Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).



                                                5
      Case 4:19-cv-01642 Document 1 Filed on 05/06/19 in TXSD Page 6 of 7



   33. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   34. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   35. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   36. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

100 times without her consent and attempting to collect upon a debt not owed by Plaintiff. The

repeated contacts were made with the hope that Plaintiff would succumb to the harassing behavior

and ultimately submit a payment. Rather than understanding Plaintiff’s situation and abiding by

her wishes, Defendant continued in its harassing campaign of phone calls in hopes of extracting

payment.

   37. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   38. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”




                                                6
      Case 4:19-cv-01642 Document 1 Filed on 05/06/19 in TXSD Page 7 of 7



   39. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone and e-mails Defendant sent to Plaintiff. Through its conduct,

Defendant misleadingly represented to Plaintiff that it had the legal ability to collect from her when

Plaintiff did not owe the subject debt.

   40. WHEREFORE, Plaintiff, SHELLY R. IVY a/k/a SHELLY R. HARVEY, respectfully

requests that this Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: May 6, 2019                                     Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                   s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                       Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                  Counsel for Plaintiff
Admitted in the Southern District of Texas             Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.                               Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                    2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                                Lombard, Illinois 60148
(630) 568-3056 (phone)                                 (630) 581-5858 (phone)
(630) 575-8188 (fax)                                   (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                               thatz@sulaimanlaw.com




                                                  7
